Citation Nr: 1034543	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for pulmonary fibrosis 
with chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 
1950, and from September 1950 to September 1951.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
February 2009, a statement of the case was issued in September 
2009, and a substantive appeal was received in October 2009.  The 
Veteran testified at a Board hearing in July 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pulmonary 
fibrosis with chronic obstructive pulmonary disease, on the 
merits, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on his part.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied entitlement 
to service connection for pulmonary fibrosis; the Veteran filed a 
notice of disagreement in December 2005 and a statement of the 
case was issued in July 2006 but the Veteran did not file a 
timely substantive appeal.  

2.  In May 2008, the Veteran filed a request to reopen his claim 
of service connection for pulmonary fibrosis.

3.  Additional evidence received since the RO's prior decision is 
new to the record, relates to an unestablished fact necessary to 
substantiate the merits of the claim of service connection, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied entitlement to 
service connection for pulmonary fibrosis is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
December 2005 RO denial, and the claim of service connection for 
pulmonary fibrosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claim of 
service connection for pulmonary fibrosis, no further discussion 
of VCAA is necessary with regard to whether VA complied with the 
new and material notice provisions.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 
2008, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In December 2004, the Veteran filed a claim of service connection 
for pulmonary fibrosis, which was denied in a December 2005 
rating decision.  The evidence of record contained a formal 
finding of the unavailability of service treatment records, and 
post-service medical records reflecting a diagnosis of pulmonary 
fibrosis.  The Veteran filed a notice of disagreement in December 
2005 and a statement of the case was issued in July 2006, but the 
Veteran did not file a timely substantive appeal.  Thus, the 
December 2005 rating decision is final.  38 U.S.C.A. § 7105(c).

In support of his May 2008 claim to reopen, the Veteran has 
submitted a statement from Richard J. Murray, Jr., M.D., which 
reflects that the Veteran underwent an evaluation and Dr. Murray 
commented that the Veteran's in-service history of exposure to 
cold weather and gas mask training could have delirious 
respiratory effects, but Dr. Murray stated that a review of prior 
medical records when he was first evaluated would be more 
pertinent than his current observations.  The Boards finds such 
evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim, specifically the etiology 
of his claimed pulmonary fibrosis.  Thus, the claim of service 
connection for pulmonary fibrosis is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pulmonary fibrosis is 
reopened.  To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

The Veteran asserts that in January 1949 during basic training, 
the weather turned very cold and he had to march in the snow and 
his lung disorder began at that time.  He has testified that he 
went to sick call shortly after basic training at Langley Air 
Force Base where his tonsils were removed.  The Veteran testified 
that he was treated at Langley Air Force Base in August-September 
1949.

In November 2005, the RO made a formal determination that the 
Veteran's complete service records were unavailable for review.  
The Veteran had advised the RO that he had his tonsils removed at 
Langley Air Force Base, and sought treatment at Westover Air 
Force Base.  It appears that the RO unsuccessfully attempted to 
obtain records from Westover Air Force Base; however, there is no 
indication that an attempt has been made to obtain records from 
Langley Air Force Base.  An attempt should be made to obtain such 
records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Please attempt to obtain the Veteran's 
treatment records from Langley Air Force 
Base for the period August-October 1949.  If 
such attempts are unsuccessful, 
documentation to that effect should be added 
to the claims folder.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


